Citation Nr: 0605407	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a cervical neck 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied a claim for an increased 
rating for residuals of a fracture of the cervical spine.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2003 for further development.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
was manifested by no more than "severe" limitation of 
motion in the cervical spine; the spine was not ankylosed; 
and there is nothing in the record to suggest that he had 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief or periods of acute signs or 
symptoms of intervertebral disc syndrome that required bed 
rest prescribed by a physician or treatment by a physician.

2.  The veteran has mild chronic C7 proximal neurogenic 
injury affecting the nerve root manifested by complaints of 
pain, numbness and tingling in the arms and hands.


CONCLUSIONS OF LAW

1.  An increased rating for orthopedic manifestations of the 
cervical spine, above 30 percent, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5290, 5293 (2002).

2.  A separate 10 percent evaluation for each arm is 
warranted for mild, incomplete paralysis of the median nerve 
with consideration of the bilateral factor.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243; 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  An August 5, 2004, letter 
from VA provided content complying notice to the claimant.  
The letter informed him what information and evidence was 
needed to substantiate his claim for an increased rating.  
The letter also advised the veteran that VA would attempt to 
get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about any records so 
that they could be requested.  With regard to the fourth 
element of notice, the Board notes that in the August 2004 
letter, VA literally requested the appellant to provide "any 
evidence in his possession" that pertained to his claim.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although elements of the notice were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, VA has developed 
service medical records, VA treatment records, private 
medical records, and numerous VA examinations with medical 
opinions, including a medical examination and opinion 
developed pursuant to the Board's August 2003 remand.  The 
appellant has provided written statements and additional 
medical evidence.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained or attempted to obtain.  In this regard, the Board 
notes that following the veteran's statements that he 
received pertinent treatment from a Dr. Rothstein, the August 
2003 remand requested that the RO get adequate identifying 
information regarding Dr. Rothstein from the appellant.  
Subsequently, the veteran provided a written statement 
indicating that further attempts to develop Dr. Rothstein's 
records were futile as that physician no longer practices 
medicine and any records VA already had "would be all that 
there is."  Thus, as sufficient data exists to address the 
merits of the claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of the claim.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that an increased disability rating is 
warranted for his service-connected cervical spine disorder.  
The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, as here, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's cervical neck disability is currently evaluated 
as 30 percent disabling under Diagnostic Code 5285-5290, for 
residuals of a fracture of the vertebra and limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a (2003).  

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).To 
that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

Disabilities of the cervical spine are evaluated in 
accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  Amendments to the criteria 
governing the evaluation of intervertebral disc syndrome 
became effective on September 23, 2002, while the veteran's 
appeal was pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the cervical spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 10 percent 
rating was warranted if the condition was mild, and a 
20 percent rating was warranted if the condition was moderate 
with recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
cervical spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  

Effective from September 26, 2003, disabilities of the 
cervical spine (other than intervertebral disc syndrome, when 
it is evaluated on the basis of incapacitating episodes) are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the cervical spine is greater than 30 degrees but 
not greater than 40 degrees; or if the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spine contour; or if there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or if the combined range of motion of the 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned for forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5)).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The Board notes that it will not consider the September 2002 
or September 2003 regulatory amendments prior to their 
effective dates.  38 U.S.C.A. § 5110(g) (West 2002).  

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, incomplete paralysis.  Id.

The Board further notes that paralysis of the median nerve is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 30, and 
50 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis of the major 
upper extremity and 10, 20, and 40 percent for the minor 
extremity.  Id.  "When the involvement is wholly sensory the 
rating should be for the mild, or at most, the moderate 
degree."  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor."  38 C.F.R. § 4.124a, 
Note preceding Diagnostic Code 8510 (2004).

The May 1965 service medical records noted that the veteran 
fractured his cervical vertebral process at C-6 and was 
hospitalized for a week.  Thereafter, he sought treatment 
intermittently for neck pain.  In September 1991 he underwent 
a cervical laminectomy of C4 through C7 and a foraminectomy 
of C5-C6 on the right.  He complained of neck pain again 
following a fall down stairs in March 1992, injuries 
sustained in an altercation in September 1992, and a motor 
vehicle accident in May 1997.  He has reported that he last 
worked in 1991 due to multiple medical complaints, including 
neck pain.

The current 30 percent rating is the maximum schedular rating 
under both the old and the amended regulations for limitation 
of motion of the cervical spine absent ankylosis, which has 
not been demonstrated in this case.  The evidence, including 
November 2001 and April 2005 VA examination reports, shows 
that the spine is not ankylosed.  

With regard to Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body, the radiographic evidence does 
not clearly show a demonstrable deformity of the cervical 
spine due to the fracture in 1965.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2005).  As the medical evidence of 
record does not clearly reveal that the veteran has a 
demonstrable deformity of the cervical spine as a result of 
that injury, a separate rating under Diagnostic Code 5285 is 
not warranted. 

With regard to the veteran's neurological complaints, the 
medical evidence does not show that a higher rating is 
warranted under the old regulations for intervertebral disc 
syndrome.  The evidence does not show severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A higher rating under Diagnostic Code 5293 is not warranted 
as the veteran reported that he did not take any medication 
for his complaints.  While the veteran reported constant 
numbness and tingling in the arms, muscle spasms and pain at 
a level of 6 out of 10, his overall neurological symptoms are 
not reflective of severe intervertebral disc syndrome as his 
upper extremity deep tendon reflexes were 2+ and equal 
bilaterally with strength in the upper extremities at 5/5.  
Likewise, the medical evidence does not show that a higher 
rating is warranted under the new regulations for rating 
intervertebral disc syndrome based on incapacitating episodes 
as during the April 2005 VA examination the veteran denied 
any periods of incapacitation requiring bedrest or 
hospitalization by a physician.

A separate rating is warranted, however, under the general 
formula for diseases and injuries of the spine, for the 
objective neurologic abnormalities associated with the 
veteran's cervical spine disorder.  The April 2005 VA 
examination report found that the veteran had mild chronic C7 
proximal neurogenic injury affecting the nerve root per 
electromyogram (EMG) with nerve conduction velocities.  The 
Board finds that the veteran's neurologic problems most 
nearly approximate the 10 percent disability evaluation under 
Diagnostic Code 8515 for median nerve injury.  The veteran 
does have chronic neurological manifestations of sufficient 
severity to warrant a separate evaluation of 10 percent for 
each arm with consideration of the bilateral factor for mild, 
incomplete paralysis of the median nerve under Diagnostic 
Code 8515.  The Board does not find that a higher rating is 
warranted under Diagnostic Code 8515 as the symptomatology is 
wholly sensory and is mild rather than moderate in degree, as 
described by the April 2005 VA examiner.  Thus, for the 
reasons explained above, resolving all doubt in the veteran's 
favor, the evidence supports the assignment of a separate 10 
percent evaluation for each arm for mild, incomplete 
paralysis of the median nerve. 

The Board has considered referral of assignment for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2004) 
as the veteran's representative contended in a February 2003 
statement that the veteran is essentially unemployable due to 
his neck problems.  The RO considered the issue of 
extraschedular consideration in May 2002.  The evidence of 
record does not reveal that the veteran has been frequently 
hospitalized during the appeal period for his service-
connected neck disorder.  In fact, the evidence does not show 
that he has been hospitalized for his neck disorder at all 
during that time.  Further, the evidence does not show the 
type of marked interference with employment necessary for an 
extraschedular evaluation.  This is so because the November 
2001 VA examiner specifically concluded that "the veteran's 
neck disability in and of itself does not prevent the veteran 
from gaining gainful employment" and that "the veteran's 
service connected neck injury would not in and of itself make 
this veteran unemployable".  The examiner noted that the 
veteran's nonservice-connected low back and thyroid 
disabilities contributed to the veteran's unemployability.  
There is no medical opinion in the record which refutes the 
opinion of the November 2001 examiner.  While the April 2005 
VA examiner noted that the veteran's cervical spine 
disability "limits his ability to be employed" in either 
physical or sedentary work, the 2005 examiner did not state 
that the veteran was unemployable due solely to the service-
connected neck disorder.  Given this evidence, the Board 
finds that the veteran's level of low back disability has 
already been contemplated in the assigned evaluation, 
including the increased rating granted herein, and 
application of the regular schedular standards is not 
impracticable.  Hence the Board agrees with the RO that 
referral for assignment of an extra-schedular evaluation is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased rating for orthopedic 
manifestations of the cervical spine, currently evaluated as 
30 percent disabling, is denied.

A separate 10 percent evaluation for each arm is warranted 
for mild, incomplete paralysis of the median nerve, with 
consideration of the bilateral factor, subject to the laws 
and regulations governing the payment of monetary benefits.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


